USDC IN/ND case 3:19-cv-01082-RLM-MGG document 9 filed 05/30/20 page 1 of 4


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 JACOB L. PRAWAT,

                         Plaintiff,

                   v.                     CAUSE NO.: 3:19-CV-1082-RLM-MGG

 JOHN T. BOYD, et al.,

                         Defendants.

                             OPINION AND ORDER

      Jacob L. Prawat, a prisoner without a lawyer, filed a complaint. The court

must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915A. A filing by an unrepresented party “is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). “In order to state a

claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

      Mr. Prawat alleges that correctional staff at the LaPorte County Jail

maintained several policies or practices that amounted to cruel and unusual

punishment, including lack of recreation equipment, forcing inmates to sleep on

the floor, placing three inmates in a two-person cell, diets of less than two
USDC IN/ND case 3:19-cv-01082-RLM-MGG document 9 filed 05/30/20 page 2 of 4


thousand calories per day, lockdowns for thirteen hours per day, cleaning only

once per day, allowing haircuts and nail clipping only once per month, imposing

collective punishment, slippery shower shoes, and dusty air ducts. Though Mr.

Prawat doesn’t say how long he endured these conditions, he alleges that he

arrived at the jail on July 26, 2019, and, during the pendency of this lawsuit, he

has notified the court that he transferred to the Indiana State Prison on or

around February 6, 2020.

      Based on these allegations, Mr. Prawat asserts an Eighth Amendment

claim regarding the conditions of his confinement. In evaluating an Eighth

Amendment conditions of confinement claim, the court conducts both an

objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

The objective prong asks whether the alleged deprivation is “sufficiently serious”

so that “a prison official’s act results in the denial of the minimal civilized

measure of life’s necessities.” Id. Inmates are entitled to be provided with

adequate food, clothing, shelter, bedding, hygiene materials, and sanitation,

Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468

F.3d 488, 493 (7th Cir. 2006), but “the Constitution does not mandate

comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), and

inmates shouldn’t expect the “amenities, conveniences, and services of a good

hotel.” Harris v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988). Considering the

cumulative allegations, the complaint plausibly suggests that Mr. Prawat was

subjected to unconstitutional conditions of confinement. See Budd v. Motley,




                                        2
USDC IN/ND case 3:19-cv-01082-RLM-MGG document 9 filed 05/30/20 page 3 of 4


711 F.3d 840, 843 (7th Cir. 2013) (“In combination, therefore, the conditions

that Budd alleges at the jail state a valid conditions-of-confinement claim.”).

      Mr. Prawat names Sheriff Boyd, Captain Ott, and Sergeant Wilcher as

defendants. In many areas of the law, an employer is liable for an employee’s

wrongful conduct in the course of the employment, but there is no such liability

under § 1983. Gayton v. McCoy, 593 F.3d 610, 622 (7th Cir. 2010). “Only

persons who cause or participate in the violations are responsible.” George v.

Smith, 507 F.3d 605, 609 (7th Cir. 2007). “Official-capacity suits . . . generally

represent only another way of pleading an action against an entity of which an

officer is an agent.” Hill v. Shelander, 924 F.2d 1370, 1372 (7th Cir. 1991) “[A]n

official capacity suit will be presumed when the indicia of an official policy or

custom are present in the complaint.” Id. at 1373. To pursue a claim under

Section 1983 against a local governmental entity, a plaintiff must show that his

constitutional injury was the result of that entity’s official policy or practice. Rice

ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Mr. Prawat’s

complaint doesn’t indicate that the defendants were personally involved but

instead speaks in terms of policies or practices. Therefore, Mr. Prawat can’t

proceed against the defendants in their individual capacities but can proceed on

a claim for money damages against Sheriff Boyd in his official capacity.

      Mr. Prawat also alleges that, on July 26, 2019, correctional staff escorted

him into the jail in a way that caused him pain and didn’t feed him lunch. Mr.

Prawat doesn’t suggest the personal involvement of any defendant or identify a




                                          3
USDC IN/ND case 3:19-cv-01082-RLM-MGG document 9 filed 05/30/20 page 4 of 4


policy or practice that resulted in a violation of his constitutional rights, so he

can’t proceed on these allegations.

      For these reasons, the court:

      (1) GRANTS Jacob L. Prawat leave to proceed on an Eighth Amendment

claim for money damages against Sheriff Boyd in his official capacity for

maintaining a policy or practice that subjected him to unconstitutional

conditions of confinement, as set forth in the complaint, at the LaPorte County

Jail from July 26, 2019, to February 6, 2020;

      (2) DISMISSES Captain Ott and Sergeant Wilcher;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and

serve process Sheriff Boyd at the Laporte County Jail with a copy of this order

and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Boyd to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b),

only to the claim for which Jacob L. Prawat has been granted leave to proceed in

this screening order.

      SO ORDERED on May 30, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
